       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 1 of 50




Richard H. Mays (State Bar No. 61043)
Williams & Anderson PLC                                                        FILED
                                                                          U.S. DISTRICT COURT
111 Center Street                                                     EASTERN DISTRICT ARKANSAS
Suite 2200
                                                                          NOV 16 2018
Little Rock, Arkansas 72201
Telephone: (501) 859-0575
Email: rmays@williamsanderson.com

George E. Hays (WA State Bar No. 53874)
P.O. Box 843
Bellevue, WA 98009
Telephone: (415) 566-5414
Email: georgehays@mindspring.com

Naomi Kim Melver (WA State Bar No. 52463)
P.O. Box 25
Greenbank, WA 98253
Telephone: (425) 336-3757
Email: nmelver@gmail.com

Counsel for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS


SIERRA CLUB and NATIONAL PARKS               Civil Action No.
CONSERVATION ASSOCIATION,

                         Plaintiffs,         COMPLAINT AND
                                             DEMAND FOR JURY TRIAL
     V.

ENTERGY ARKANSAS, INC., ENTERGY
POWER, LLC., and ENTERGY
MISSISSIPPI, INC.

                     Defendants.



                                        This case assigned to District Judge   WI /6on.c
                                        and to Magistrate Judge   l<eo. rn e}-
         Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 2 of 50




                                 INTRODUCTION

        1.    This Complaint commences a civil action against Entergy Arkansas,

Inc., Entergy Power, LLC, and Entergy Mississippi, Inc. for violations of the Clean

Air Act ("CAA" or "the Act"), 42 U.S.C. §§ 7401-7671q, at the Independence

Steam Electric Station ("the Independence plant") located in Newark, Arkansas

and the White Bluff Steam Electric Station ("the White Bluff plant") located in

Redfield, Arkansas.

                          JURISDICTION AND VENUE

        2.   This court has subject matter over the claims set forth in this

complaint pursuant to 42 U.S.C. § 7604(a) (citizen suit provision of the Clean Air

Act) and 28 U.S.C. § 1331 (federal question statute). This action seeks injunctive

and declaratory relief and civil penalties and is authorized pursuant to 28 U.S.C. §§

2201 and 2202 (declaratory judgment) and 42 U.S.C. §§ 7413, 7604(a) (Clean Air

Act).

        3.   Plaintiffs demand a trial by jury on all issues so triable.

        4.   To the extent required by 42 U.S.C. § 7604(b), Plaintiffs sent notices

of intent to sue for violations of the Clean Air Act set forth in this Complaint on

January 10, 2018 and February 8, 2018 to Defendants and all government officers

required to receive such notice by 42 U.S.C. § 7604(b) and 40 C.F.R. § 54.2.



                                           2
         Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 3 of 50




      5.      Venue is properly vested in this Court pursuant to 42 U.S.C.

§ 7604(c), because the Independence and White Bluff plants are located in the

Eastern District of Arkansas.

                                     PARTIES

      6.      Plaintiff Sierra Club is an environmental organization with a long

history of service to the residents and communities of Arkansas. Sierra Club's

national headquarters are located at 2101 Webster St., Suite 1300, Oakland, CA

94612.

      7.      Sierra Club has been working to protect communities, wild places,

and the planet since 1892. With more than 775,800 members throughout the

United States, including 3,080 members in Arkansas, Sierra Club is the nation's

largest, grassroots environmental organization. Sierra Club is dedicated to the

protection and preservation of the natural and human environment.

      8.      Plaintiff National Parks Conservation Association ("NPCA") is a

national not-for-profit corporation headquartered at 777 6 th Street, NW, Suite 700,

Washington, D.C. 20001. NPCA has over 397,633 members nationwide, including

2,164 in Arkansas. NPCA's mission is to protect and enhance America's national

parks for the use and enjoyment of present and future generations.

      9.      Since NPCA was established in 1919, it has advocated for protection

of the natural environment (including air quality) in and around the national parks,
                                          3
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 4 of 50




and it has educated decision makers and the public about the importance of

preserving the parks. NPCA works to convince officials in the Executive Branch

and members of Congress to uphold the laws that protect the public's use and

enjoyment of the parks and to support new legislation to address threats to the

parks. NPCA also litigates to uphold these laws. Furthermore, NPCA assesses the

health of the parks and the adequacy of park management to better inform the

public and advocate for the parks.

      10.    Entergy Arkansas, Inc. is a domestic, for-profit corporation,

incorporated in Arkansas, and located at 425 West Capitol Avenue, Little Rock,

AR 72201. At all times relevant to this Complaint, Entergy Arkansas, Inc. was and

is an owner or operator of the Independence and White Bluff plants.

      11.    Entergy Arkansas, Inc. is a "person," as that term is defined in Section

302(e) of the Act, 42 U.S.C § 7602(e).

      12.    Entergy Power, LLC is a domestic, for-profit corporation,

incorporated in Delaware, and located at 425 West Capitol Avenue, Little Rock,

AR 72201. At all times relevant to this Complaint, Entergy Power, LLC was and

is an owner or operator of the Independence plant.

      13.   Entergy Power, LLC is a "person," as that term is defined in Section

302(e) of the Act, 42 U.S.C § 7602(e).



                                         4
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 5 of 50




      14.    Entergy Mississippi, Inc. is a domestic, for-profit corporation,

incorporated in Mississippi, and located at 308 East Pearl Street, Jackson, MS

39201. At all times relevant to this Complaint, Entergy Mississippi, Inc. was and

is an owner or operator of the Independence plant.

      15.    Entergy Mississippi, Inc. is a "person," as that term is defined in

Section 302(e) of the Act, 42 U.S.C § 7602(e).

                            PLAINTIFFS' INJURIES

      16.    The Independence plant is a stationary electric utility generating

station located in Independence County, Arkansas.

      17.    The White Bluff plant is a stationary electric utility generating station

located in Jefferson County, Arkansas.

      18.    Each plant consists of two coal-fired electrical generating units and

associated equipment, and each plant has a nameplate capacity of 1700 megawatts.

      19.    As a result of their coal combustion, both plants release into the

atmosphere significant amounts of air pollution, including sulfur dioxide ("SO2"),

nitrogen oxides ("NOx''), carbon dioxide ("CO2"), carbon monoxide ("CO"),

mercury ("Hg"), and particulate matter ("PM"). Under Clean Air Act regulations,

fossil fuel-fired steam electric plants such as the Independence and White Bluff

plants are considered "major stationary sources" if they have the potential to emit

more than 100 tons per year of any air pollutants. 40 C.F.R. § 52.21(b)(l)(i). In
                                          5
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 6 of 50




2017, the Independence plant emitted 19,487 tons of sulfur dioxide ("SO2") and

8,695 tons of nitrogen oxides ("NOx''). In 2017, the White Bluff plant emitted

23,212 tons ofSO2 and 11,418 tons ofNOx.

      20.    Individually and collectively these pollutants contribute to acid rain,

regional haze, formation of ground level ozone or smog, formation of fine

particulate matter, and pollution of surface waters.

      21.    SO2 pollution is "a medically recognized threat to human health."

Ohio Power Co. v. U.S. Entvl. Prot. Agency, 729 F.2d 1096, 1097-98 (6th Cir.

1984). It forms sulfates, sulfuric acid mist, and other chemical derivatives that

aggravate respiratory illness, contribute to acid deposition, fall to earth as acid rain,

and impair visibility.

      22.    NOx contributes to acid rain, diminishes water quality, impairs

visibility, and causes ground-level ozone, or smog, which triggers serious

respiratory problems. NOx emissions also contribute to nitrogen dioxide (NO2)

concentrations, and elevated NO2 concentrations can worsen asthma symptoms.

Further, NOx emissions exacerbate atmospheric ozone depletion, and cause

eutrophication of water bodies.

      23.    As shown, in part, by declarations attached to this Complaint as

Exhibit A, Plaintiffs' members, staff, and volunteers live, work, recreate, own

property, and fish in the areas most affected by the Independence and White Bluff
                                           6
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 7 of 50




plants. Illegal air pollution from these plants injures Plaintiffs' members, staff, and

volunteers' aesthetic, recreational, environmental, spiritual, economic, educational,

and health interests in these areas. Poor air quality injures human health, fish and

wildlife, vegetation, visibility, water quality, cultural resources, including national

parks and wilderness areas, and property in areas used by Plaintiffs' members.

Unless the relief requested herein is granted, the violations of the Clean Air Act by

these plants will continue to injure human health, fish and wildlife, vegetation,

visibility, water quality, cultural resources, and property in areas used by Plaintiffs'

members.

      24.    As shown, in part, by declarations attached to this Complaint as

Exhibit A, Plaintiffs' members, volunteers and staff are aware of the health and

environmental impacts associated with the air pollution from the Independence and

White Bluff plants and are concerned about harm to their health and the

surrounding environment, including the public lands and natural resources they

own, use, and enjoy.

      25.    As shown, in part, by declarations attached to this Complaint as

Exhibit A, the illegal and excessive discharges of pollution from the Independence

and White Bluff plants injure Plaintiffs' members' diverse interests. These

interests include, but are not limited to: 1) breathing air free from the plants'

excessive pollutant emissions, 2) enjoying the natural ecology of the region free
                                           7
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 8 of 50




from air pollution-related impacts, including hiking, viewing and photographing

plants and wildlife at places including the Buffalo National River, 3) viewing

scenery at Clean Air Act designated Class I areas including the Upper Buffalo

Wilderness and the Caney Creek Wilderness, 40 C.F .R. § 81.404, that are

unimpaired by pollution from the plants, or by the smog, haze, and other aesthetic

damage caused (in whole or in part) by the plants' emissions, 4) preventing

excessive health care costs and other economic damages caused by or contributed

to by the plants' pollutant discharges, 5) enjoying the region's cultural and spiritual

resources that are susceptible to air pollution-related impacts, and 6) benefiting

from economic resources that Plaintiffs' members reasonably fear will be

adversely impacted by pollution from the plants. Plaintiffs' members' interests

have been and, unless the relief requested herein is granted, will continue to be,

adversely affected by Defendants' violations of the CAA.

                              LEGAL BACKGROUND

      26.       The Clean Air Act is designed to "protect and enhance the quality of

the Nation's air resources so as to promote the public health and welfare and the

productive capacity of its population." Section l0l(b)(l) of the Act, 42 U.S.C.

§ 740l(b)(l).




                                           8
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 9 of 50




                    The National Ambient Air Quality Standards

      27.    Section 109 of the Act, 42 U.S.C. § 7409, requires the Administrator

of the United States Environmental Protection Agency ("U.S. EPA") to promulgate

regulations establishing primary and secondary national ambient air quality

standards ("NAAQS" or "air quality standards") for those air pollutants ("criteria

pollutants") for which air quality criteria have been issued pursuant to Section 108

of the Act, 42 U.S.C. § 7408. The primary air quality standards are requisite to

protect the public health with an adequate margin of safety, and the secondary air

quality standards are requisite to protect the public welfare from any known or

anticipated adverse effects associated with the presence of the air pollutant in the

ambient air. 42 U.S.C. § 7409(b).

      28.    Pursuant to Sections 108 and 109, 42 U.S.C. §§ 7408 and 7409, U.S.

EPA has identified SO2 and NO2 as criteria pollutants and has promulgated air

quality standards for these pollutants. 40 C.F.R. §§ 50.4, 50.5, 50.11, and 50.17.

      29.    Under Section 107(d) of the Act, 42 U.S.C. § 7407(d), each state is

required to designate those areas within its boundaries where the air quality is

better or worse than the air quality standards for each criteria pollutant, or where

the air quality cannot be classified due to insufficient data. An area that meets the

air quality standard for a particular pollutant is termed an "attainment" area with

respect to such pollutant. Id. at§ 7407(d)(l)(A)(ii). An area that does not meet the
                                          9
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 10 of 50




air quality standard for a particular pollutant is termed a "nonattainment" area with

respect to that pollutant. Id. at§ 7407(d)(l)(A)(i). An area that cannot be

classified as either "attainment" or "nonattainment" with respect to a particular

pollutant due to insufficient data is termed "unclassifiable" with respect to that

pollutant and, under the Clean Air Act, is viewed the same as an attainment area.

Id. at § 7407( d)(l )(A)(iii).

       30.    The Independence plant is located in Independence County, Arkansas.

At the times relevant to this complaint, Independence County has been classified as

either unclassifiable/attainment or unclassifiable for SO2 and

unclassifiable/attainment for NO2. 40 C.F.R. § 81.304.

       31.    The White Bluff plant is located in Jefferson County, Arkansas. At

the times relevant to this complaint, Jefferson County has been classified as

unclassifiable/attainment for SO2 and NO2. 40 C.F.R. § 81.304.

                         Prevention ofSignificant Deterioration

       32.    Part C of Title I of the Act, 42 U.S.C. §§ 7470-7492, sets forth

requirements for the prevention of significant deterioration of air quality in those

areas designated as either attainment or unclassifiable for purposes of meeting the

air quality standards. These requirements are designed to protect public health and

welfare, to assure that economic growth will occur in a manner consistent with the

preservation of existing clean air resources, and to assure that any decision to
                                          10
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 11 of 50




permit increased air pollution is made only after careful evaluation of all the

consequences of such a decision and after public participation in the decision

making process. 42 U.S.C. § 7470. These provisions are referred to herein as the

"PSD program."

      33.    As part of the PSD program, Section 165(a) of the Act, 42 U.S.C.

§ 7475(a), among other things, prohibits the "construction" of a "major emitting

facility" in an area designated as attainment or unclassifiable unless a permit has

been issued that comports with the requirements of Section 165, and the facility

employs the "Best Available Control Technology" ("BACT") for each pollutant

subject to regulation under the Act that is emitted from the facility.

      34.    Section 169(2)(c) of the Act, 42 U.S.C. § 7479(2)(c), defines

"construction" as including "modification" (as defined in CAA Section 11 l(a)).

"Modification" is defined in CAA Section 11 l(a)(4), 42 U.S.C. § 741 l(a)(4), to be

"any physical change in, or change in the method of operation of, a stationary

source which increases the amount of any air pollutant emitted by such source or

which results in the emission of any air pollutant not previously emitted."

      35.    Section 169(1) of the Act, 42 U.S.C. § 7479(1), designates fossil-fuel

fired steam electric plants of more than 250 million British thermal units per hour

heat input that emit or have the potential to emit 100 tons per year or more of any

air pollutant to be "major emitting facilities."
                                           11
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 12 of 50




       36.   Section 169(3) of the Act, 42 U.S.C. § 7479(3) defines BACT, in

pertinent part, as

      [A ]n emission limitation based on the maximum degree of reduction of
      each pollutant subject to regulation under this chapter emitted from or
      which results from any major emitting facility, which the permitting
      authority, on a case-by-case basis, taking into account energy,
      environmental, and economic impacts and other costs, determines is
      achievable for such facility .... In no event shall application of "best
      available control technology" result in emissions of any pollutants
      which will exceed the emissions allowed by any applicable standard
      established pursuant to section 7411 ... of this title.

      37.    CAA Section 165(a)(3), 42 U.S.C. § 7475(a)(3), allows issuance of a

PSD permit only if "the owner or operator of such facility demonstrates, as

required pursuant to section 741 OU) of this title, that emissions from construction

or operation of such facility" will not compromise compliance with applicable air

quality standards.

      38.    Pursuant to CAA Section 110, 42 U.S.C. § 7410, each State must

adopt and submit to the U.S. EPA for approval a State Implementation Plan

("SIP") that includes, among other things, regulations to prevent the significant

deterioration of air quality under CAA Sections 161-165, 42 U.S.C. §§ 7471-7475.

Section 161 of the Act, 42 U.S.C. § 7471, requires that each applicable SIP contain

a PSD program.

      39.    Pursuant to CAA Section 302(q), 42 U.S.C. § 7602(q), an applicable

implementation plan is the implementation plan, or most recent revision thereof,
                                         12
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 13 of 50




which has been approved by U.S. EPA pursuant to CAA Section 110, 42 U.S.C. §

7410, or promulgated by U.S. EPA pursuant to CAA Section l l0(c), 42 U.S.C. §

7410(c), and which implements the relevant requirements of the Act. Upon U.S.

EPA approval, SIP requirements are federally enforceable under Section 113 of the

Act, 42 U.S.C. § 7413, and 40 C.F.R. § 52.23.

      40.    A state may comply with CAA Section 161, 42 U.S.C. § 7471, by

having its own PSD regulations approved by U.S. EPA as part of its SIP, which

must be at least as stringent as those set forth at 40 C.F .R. § 51.166. If a state does

not have a PSD program that has been approved by U.S. EPA and incorporated

into the SIP, then the U.S. EPA federal PSD regulations set forth at 40 C.F.R. §

52.21 shall be incorporated by reference into the SIP. 40 C.F.R. § 52.2l(a).

                       The Title V Operating Permit Program

      41.    Title V of the Act, 42 U.S.C. §§ 7661-766lf, establishes an operating

permit program for certain sources, including "major sources" and any source

required to have a PSD permit. 42 U.S.C. § 766la(a). A "major source" for

purposes of Title V is defined, among other things, as a source with a potential to

emit greater than 100 tons per year of any criteria pollutant. 42 U.S.C.

§ 7661(2)(B); id. § 7602U).

      42.    Pursuant to Section 502(b) of the Act, 42 U.S.C. § 766la(b), on July

21, 1992, the U.S. EPA promulgated regulations implementing the requirements of
                                           13
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 14 of 50




Title V and establishing the minimum elements of a major source operating permit

program to be administered by any air pollution control agency. 57 Fed. Reg.

32,250 (July 21, 1992). These regulations are codified at 40 C.F.R. Part 70.

                 The State ofArkansas' PSD and Title V Programs

      43.    The State of Arkansas' State Implementation Plan contains elements

that make up its PSD program, including Regulation 19, Chapter 9, and Regulation

26. See 72 Fed. Reg. 18,394 (Apr. 12, 2007), 66 Fed. Reg. 51,312 (Oct. 9, 2001),

and 80 Fed. Reg. 11,573 (Mar. 4, 2015).

      44.    The State of Arkansas' Part 70 Operating Permit program, which

implements Title V of the Clean Air Act, contains elements included in its State

Implementation plan in Regulation 26. See 66 Fed. Reg. 51,312 (Oct. 9, 2001).

      45.    The Arkansas PSD program, as codified in the SIP, incorporates by

reference U.S. EPA's definition of"major source." Reg. 19.903(D). Major

sources of air pollution include fossil-fuel fired steam electric plants of more than

250 million British thermal units per hour heat input that have the potential to emit

100 tons per year or more of any air pollutant. 40 C.F.R. § 52.21(b)(l).

      46.    The Arkansas PSD program, as codified in the SIP, incorporates by

reference U.S. EPA's definition of"major modification." Reg. 19.903(D). A

"major modification" is "any physical change in, or change in the method of

operation of, a major stationary source that would result in a significant emissions
                                          14
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 15 of 50




increase and a significant net emissions increase of a regulated NSR pollutant from

the major stationary source." 40 C.F.R. § 52.21(b)(2).

      4 7.   The Arkansas PSD program, as codified in the SIP, in part at

Regulation 19.904(A), incorporates by reference the following applicability

procedures to determine if a project is a major modification. Projects at existing

emission units require a pre-project comparison between "projected actual

emissions" and "baseline actual emissions" to determine if the project would result

in a "significant emissions increase." 40 C.F.R. §§ 52.21(a)(2)(iv)(b) and (c). If a

project would result in a "significant emissions increase" and the project would

also result in a "significant net emissions increase" considering all

contemporaneous emission increases and decreases at the plant, then the project is

considered a "major modification." 40 C.F.R. §§ 52.21(a)(2)(iv)(a), (b)(2), (b)(3),

(b)(23). The regulations further provide that "[r]egardless of any such

preconstruction projections, a major modification results if the project causes a

significant emissions increase and a significant net emissions increase." 40 C.F.R.

§ 52.21(a)(2)(iv)(b).

      48.     The Arkansas PSD program, as codified in the SIP at Regulation

19.903(D), incorporates by reference the following definition from 40 C.F.R. §

52.21(b)(23): "Significant" means "in reference to a net emissions increase or the

potential of a source to emit any of the following pollutants, a rate of emission that
                                          15
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 16 of 50




would equal or exceed any of the following rates: ... Nitrogen oxides: 40 [tons per

year]; Sulfur dioxide: 40 [tons per year]."

      49.     The Arkansas PSD program, as codified in the SIP at Regulation

19.904(A), incorporates by reference the following requirements from 40 C.F.R.

§ 52.2l(j)-(p): BACT "shall apply" to the air pollutants triggering PSD review as

"major modifications." In addition, each application for a permit for construction

or major modification must include, among other things, consultation with

implicated federal land managers and an analysis of ambient air quality and the

impact of the construction or major modification on air quality, visibility, soils and

vegetation.

      50.     Under the Arkansas State Implementation Plan, the requirement to

obtain a Part 70 permit applies to all major sources. Reg. 26.302(A).

      51.     A major source for the purposes of Part 70 includes any "major

stationary source" as defined in 42 U.S.C. § 7602. 40 C.F.R. § 70.2; 42 U.S.C.

§ 7661(2)(B).

      52.     42 U.S.C. § 7602(j) defines major stationary source to include: "any

stationary facility or source of air pollutants which directly emits, or has the

potential to emit, one hundred tons per year or more of any air pollutant."

      53.     Furthermore, under the Arkansas State Implementation Plan, "No part

70 source shall begin construction of a new emissions unit or begin modifications
                                          16
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 17 of 50




to an existing emissions unit prior to obtaining a modified part 70 permit." Reg.

26.301(C).

      54.    Moreover, under the Arkansas State Implementation Plan, "No part 70

source may operate unless it is operating in compliance with a part 70 permit." Id.

at 26.301(A).

                                Enforcement Provisions

      55.       The Clean Air Act provides a cause of action for "any person" to file

suit against any other person who is alleged to have violated or be in violation of

an emission standard or limitation under the CAA. 42 U.S.C. § 7604(a)(l).

      56.    Additionally, the Act provides a separate cause of action by any

person against any other person who constructs any new or modifies any existing

major facility without the required permits. 42 U.S.C. § 7604(a)(3).

      57.    The Plaintiffs and Defendants in this case are all "persons" within the

meaning of the Clean Air Act. 42 U.S.C. § 7602(e).

      58.    An "emission standard or limitation," within the meaning of 42 U.S.C.

§ 7604(a)(l), is defined in 42 U.S.C. § 7604(f)(4).

      59.    An "emission standard or limitation" includes "any ... standard ...

under any applicable [s]tate implementation plan" and "any requirement to obtain a

permit as a condition of operations." 42 U.S.C. § 7604(f)(4).



                                           17
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 18 of 50




      60.    The Court is authorized to order injunctive relief as well as civil

penalties in amounts up to $37,500 per day per violation for violations occurring

after January 12, 2009 until November 2, 2015, up to $44,539 per day per violation

for violations occurring after November 2, 2015 until January 15, 2017, and up to

$45,268 per day per violation for violations occurring after January 15, 2017. 28

U.S.C. § 2461; 31 U.S.C. § 3701; 40 C.F.R. Part 19.

      61.     Penalties are paid to the United States Treasury, except that the

Court may authorize that penalties up to $100,000 be paid into a beneficial

mitigation project fund used to enhance the public health or environment. 42

u.s.c. § 7604(g)(2).
                           FACTUAL BACKGROUND

      62.    The Independence plant is a "fossil fuel-fired steam electric plant of

more than 250 million British thermal units per hour heat input" with a potential to

emit more than 100 tons per year of SO2 and NOx. Therefore, the plant constitutes

a "major stationary source" within the meaning of Reg. 19.903(D) and 40 C.F.R. §

52.21(b)(l)(i)(a) and is a "major emitting facility" within the meaning of Section

169(1) of the Act, 42 U.S.C. § 7479(1).

      63.    The White Bluff plant is a "[f]ossil fuel-fired steam electric plant[] of

more than 250 million British thermal units per hour heat input" with a potential to

emit more than 100 tons per year of SO2 and NOx. Therefore, the plant constitutes
                                          18
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 19 of 50




a "major stationary source" within the meaning of Reg. 19.903(D) and 40 C.F.R. §

52.21(b)(l)(i)(a) and is a "major emitting facility" within the meaning of Section

169(1) of the Act, 42 U.S.C. § 7479(1).

       64.       The Independence plant is a "major source" under 42 U.S.C. § 7602

because it emits or has the potential to emit more than 100 tons per year of SO2 and

NOx, and therefore it is a major source under Arkansas' Part 70 program. See 40

C.F.R. § 70.2; 42 U.S.C. § 7661(2).

       65.       The White Bluff plant is a "major source" under 42 U.S.C. § 7602

because it emits or has the potential to emit more than 100 tons per year of SO2 and

NOx, and therefore it is a major source under Arkansas' Part 70 program. See 40

C.F.R. § 70.2; 42 U.S.C. § 7661(2).

       66.       From on or about February 28, 2009 to April 17, 2009 ("2009

Independence Unit 1 Outage"), Defendants undertook a planned outage at Unit 1 at

the Independence plant.

       67.       During the 2009 Independence Unit 1 Outage, Defendants made a

number of physical changes and/or changes in the method of operation at

Independence Unit 1 including, but not limited to, replacement of the economizer

in the boiler.

       68.       The physical changes and/or changes in the method of operation at

Unit 1 during the 2009 Independence Unit 1 Outage caused emissions of SO2 for at
                                            19
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 20 of 50




least one 12-month period beginning on or after April 2010 that exceeded baseline

actual emissions for any consecutive 24-month period within the 5-year period

immediately preceding commencement of the 2009 Independence Unit 1 Outage

by an amount greater than the applicable PSD significance level.

      69.    Because the physical changes and changes in the method of operation

at Unit 1 during the 2009 Independence Unit 1 Outage resulted in post-project

significant emissions increases and significant net emissions increases for SO2, a

major modification occurred for that pollutant. Defendants did not obtain a PSD

permit for that major modification and they are operating the Independence plant

without completing a permit application for such permit, without the permit itself,

and without complying with the conditions that would be imposed by such permit,

including but not limited to emission limitations that would be imposed by that

permit pursuant to BACT requirements. ·

      70.    Moreover, Defendants did not obtain a modified Part 70 permit prior

to commencing work on the modification described in the previous paragraph, yet

they are operating the Independence plant without that modified Part 70 permit,

which would have incorporated terms and conditions from a PSD permit, including

emission limitations that would be imposed by a PSD permit pursuant to BACT

requirements.



                                         20
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 21 of 50




       71.       From on or about September 14, 2008 to November 4, 2008 ("2008

Independence Unit 2 Outage"), Defendants undertook a planned outage at Unit 2 at

the Independence plant.

       72.       During the 2008 Independence Unit 2 Outage, Defendants made a

number of physical changes and/or changes in the method of operation at

Independence Unit 2 including, but not limited to, replacement of the economizer

in the boiler.

       73.       The physical changes and/or changes in the method of operation at

Unit 2 during the 2008 Independence Unit 2 Outage caused emissions of SO2 for at

least one 12-month period beginning on or after June 2009 that exceeded baseline

actual emissions for any consecutive 24-month period within the 5-year period

immediately preceding commencement of the 2008 Independence Unit 2 Outage

by an amount greater than the applicable PSD significance level.

       74.       Because the physical changes and changes in the method of operation

at Unit 2 during the 2008 Independence Unit 2 Outage resulted in post-project

significant emissions increases and significant net emissions increases for SO2, a

major modification occurred for that pollutant. Defendants did not obtain a PSD

permit for that major modification and they are operating the Independence plant

without completing a permit application for such permit, without the permit itself,

and without complying with the conditions that would be imposed by such permit,
                                           21
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 22 of 50




including but not limited to emission limitations that would be imposed by that

permit pursuant to BACT requirements.

      75.    Moreover, Defendants did not obtain a modified Part 70 permit prior

to commencing work on the modification described in the previous paragraph, yet

they are operating the Independence plant without that modified Part 70 permit,

which would have incorporated terms and conditions from a PSD permit, including

emission limitations that would be imposed by a PSD permit pursuant to BACT

requirements.

      76.    From on or about September 14, 2007 to November 18, 2007 ("2007

White Bluff Unit 2 Outage"), Defendant Entergy Arkansas undertook a planned

outage at Unit 2 at the White Bluff plant.

      77.    During the 2007 White Bluff Unit 2 Outage, Defendant Entergy

Arkansas made a number of physical changes and/or changes in the method of

operation at White Bluff Unit 2 including, but not limited to, replacement of the

economizer in the boiler.

      78.    The physical changes and/or changes in the method of operation at

Unit 2 during the 2007 White Bluff Unit 2 Outage caused emissions ofNOx for at

least one 12-month period beginning on or after April 2009 that exceeded baseline

actual emissions for any consecutive 24-month period within the 5-year period



                                         22
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 23 of 50




immediately preceding commencement of the 2007 White Bluff Unit 2 Outage by

an amount greater than the applicable PSD significance level.

      79.    Because the physical changes and changes in the method of operation

at Unit 2 during the 2007 White Bluff Unit 2 Outage resulted in post-project

significant emissions increases and significant net emissions increases for NOx, a

major modification occurred for that pollutant. Defendant Entergy Arkansas did

not obtain a PSD permit for that major modification and they are operating the

White Bluff plant without completing a permit application for such permit, without

the permit itself, and without complying with the conditions that would be imposed

by such permit, including but not limited to emission limitations that would be

imposed by that permit pursuant to BACT requirements.

      80.    Moreover, Defendant Entergy Arkansas did not obtain a modified Part

70 permit prior to commencing work on the modification described in the previous

paragraph, yet they are operating the plant without that modified Part 70 permit,

which would have incorporated terms and conditions from a PSD permit, including

emission limitations that would be imposed by a PSD permit pursuant to BACT

requirements.




                                        23
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 24 of 50




                               CLAIMS FOR RELIEF

                          Plaintiffs' First Claim for Relief

            Modifying and Operating the Independence Plant Without
            Obtaining a PSD Permit for a Major Modification at Unit 1

      81.     Plaintiffs reallege all preceding paragraphs as if set forth herein.

      82.     Defendants made a major modification at Independence Unit 1 for

S02, described in Paragraphs 66 and 67 that caused the significant emissions

increase and significant net emission increase described in Paragraph 68.

      83.     For the major modifications described in the preceding paragraph,

Defendants constructed and are operating the Independence plant without

completing a permit application for a PSD permit, without such PSD permit, and

without complying with the conditions that would be imposed by such permit,

including but not limited to emission limitations that would be imposed by that

permit pursuant to BACT requirements, thereby violating the Regulation 19 of the

Arkansas SIP and Clean Air Act.

      84.     Unless restrained and penalized by an order of this Court, these and

similar violations of the PSD provisions of the Act and Arkansas SIP will remain

ongomg.




                                           24
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 25 of 50




                             Plaintiffs' Second Claim for Relief

                Modifying and Operating the Independence Plant Without
                          Obtaining a Modified Part 70 Permit

          85.     Plaintiffs reallege all preceding paragraphs as if set forth herein.

      86.         Defendants made a major modification at Unit 1 for SO2 discussed

above in the First Claim for Relief.

      87.         With respect to SO2, Defendants violated Regulation 26.30l(A) and

(C) of the Arkansas SIP by operating Independence without a Part 70 permit

modified to address the major modification discussed above in the First Claim for

Relief.

      88.         Unless restrained and penalized by an order of this Court, these and

similar violations of Regulation 26.301(A) and (C) of the Arkansas SIP will remain

ongomg.

                              Plaintiffs' Third Claim for Relief

                Modifying and Operating the Independence Plant Without
                Obtaining a PSD Permit for a Major Modification at Unit 2

      89.         Plaintiffs reallege all preceding paragraphs as if set forth herein.

      90.         Defendants made a major modification at Independence Unit 2 for

SO2, described in Paragraphs 71 and 72 that caused the significant emissions

increase and significant net emission increase described in Paragraph 73.



                                               25
          Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 26 of 50




      91.      For the major modifications described in the preceding paragraph,

Defendants constructed and are operating the Independence plant without

completing a permit application for a PSD permit, without such PSD permit, and

without complying with the conditions that would be imposed by such permit,

including but not limited to emission limitations that would be imposed by that

permit pursuant to BACT requirements, thereby violating Regulation 19 of the

Arkansas SIP and Clean Air Act.

      92.      Unless restrained and penalized by an order of this Court, these and

similar violations of the PSD provisions of the Act and Arkansas SIP will remain

ongomg.

                          Plaintiffs' Fourth Claim for Relief

             Modifying and Operating the Independence Plant Without
                       Obtaining a Modified Part 70 Permit

      93.      Plaintiffs reallege all preceding paragraphs as if set forth herein.

      94.      Defendants made a major modification at Unit 2 for SO2 discussed

above in the Third Claim for Relief.

      95.      With respect to SO2, Defendants violated Regulation 26.301(A) and

(C) of the Arkansas SIP by operating Independence without a Part 70 permit

modified to address the major modification discussed above in the Third Claim for

Relief.

                                            26
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 27 of 50




      96.     Unless restrained and penalized by an order of this Court, these and

similar violations of Regulation 26.301(A) and (C) of the Arkansas SIP will remain

ongomg.

                          Plaintiffs' Fifth Claim for Relief

             Modifying and Operating the White Bluff Plant Without
            Obtaining a PSD Permit for a Major Modification at Unit 2

      97.     Plaintiffs reallege all preceding paragraphs as if set forth herein.

      98.     Defendant Entergy Arkansas made a major modification at White

Bluff Unit 2 for NOx, described in Paragraphs 76 and 77 that caused the significant

emissions increase and significant net emission increase described in Paragraph 78.

      99.     For the major modifications described in the preceding paragraph,

Defendant Entergy Arkansas constructed and is operating the White Bluff plant

without completing a permit application for a PSD permit, without such PSD

permit, and without complying with the conditions that would be imposed by such

permit, including but not limited to emission limitations that would be imposed by

that permit pursuant to BACT requirements, thereby violating Regulation 19 of the

Arkansas SIP and the Clean Air Act.

      100. Unless restrained and penalized by an order of this Court, these and

similar violations of the PSD provisions of the Act and Arkansas SIP will remain

ongomg.

                                           27
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 28 of 50




                         Plaintiffs' Sixth Claim for Relief

            Modifying and Operating the White Bluff Plant Without
                     Obtaining a Modified Title V Permit

       101. Plaintiffs reallege all preceding paragraphs as if set forth herein.

       102. Defendant Entergy Arkansas made a major modification at Unit 2 for

NOx discussed above in the Fifth Claim for Relief.

       103. For the major modifications described in the preceding paragraph,

Defendant Entergy Arkansas violated Regulation 26.301(A) and (C) of the

Arkansas SIP by operating White Bluff without a Part 70 permit modified to

address the major modification discussed above in the Fifth Claim for Relief.

       104. Unless restrained and penalized by an order of this Court, these and

similar violations of Regulation 26.301(A) and (C) of the Arkansas SIP will remain

ongomg.

                             REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court grant the

following relief:

       105. Declare that Defendants violated and are violating the Clean Air Act;

       106. Permanently enjoin Defendants from operating the Independence and

White Bluff plants except in accordance with the Clean Air Act, and the Arkansas

SIP·
   '

                                          28
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 29 of 50




       107. Order Defendants to submit required permit applications, obtain

required permits, comply with the requirements of any permits obtained, and

submit correct compliance certifications;

       108. Order Defendants to remediate the environmental damage and

ongoing impacts (including the injuries to Plaintiffs' members as set forth above)

resulting from its violations;

       109. Assess civil penalties against Defendants in the amount of $3 7,500

per day per violation for violations occurring after November 12, 2009 until

November 2, 2015, of $44,539 per day per violation for violations occurring after

November 2, 2015 until January 15, 2017, of $45,268 per day per violation for

violations occurring after January 15, 2017, pursuant to 42 U.S.C. § 7413 and 40

C.F.R. § 19.4;

       110. Order that, pursuant to 42 U.S.C. § 7604(g)(2), $100,000.00 of the

civil penalties assessed against Defendants be used in beneficial mitigation projects

to enhance public health and the environment (including enhanced air quality

monitoring) in the areas where Plaintiffs' members live, work and recreate and that

are adversely impacted by Defendants' illegal emissions;

       111. Retain jurisdiction of this action to ensure compliance with the

Court's Order;



                                         29
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 30 of 50




      112. Award Plaintiffs their costs of litigation, including reasonable attorney

fees, pursuant to 42 U.S.C. § 7604(d); and

      113. Grant such other relief as the Court deems just and proper.

Dated this 16th day ofNovember, 2018




                                 ·chard H. Mays (Ar
                                  illiams & Anderso........_....,'"'
                               111 Center Street, Suite 2200
                               Little Rock, Arkansas 72201
                               Telephone: (501) 859-0575
                               Email: rmays@williamanderson.com




                               George E. Hays (WA Bar. No. 53874)
                               P.O. Box 843
                               Bellevue, WA 98009
                               Telephone: (415) 566-5414
                               Email: georgehays@mindspring.com




                               Naomi Kim Melver (WA Bar No. 52463)
                               P.O. Box25
                               Greenbank, WA 98253
                               Telephone: (425) 336-3757
                               Email: nmelver@gmail.com

                               Counsel for Plaintiffs Sierra Club and
                               National Parks Conservation Association
                                        30
Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 31 of 50




                    DEMAND FOR JURY TRIAL

Plaintiffs demand a jury trial for all issues so triable.

Dated this 16th day of November, 2018




                             ·c ard H. Mays
                              illiams & Anderso
                           111 Center Street, Suite 2200
                           Little Rock, Arkansas 72201
                           Telephone: (501) 859-0575
                           Email: rmays@williamanderson.com
                           Arkansas Bar No. 61043




                           George E. Hays
                           P.O. Box 843
                           Bellevue, WA 98009
                           Telephone: (415) 566-5414
                           Email: georgehays@mindspring.com
                           WA Bar. No. 53874

                           ~"" ·-- k·-vY/-0-

                           Naomi Kim Melver
                           P.O. Box 25
                           Greenbank, WA 98253
                           Telephone: (425) 336-3757
                           Email: nmelver@gmail.com
                           WA Bar No. 52463

                           Counsel for Plaintiffs Sierra Club and
                           National Parks Conservation Association
                                    31
Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 32 of 50




       Exhibit A




                             32
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 33 of 50




                     DECLARATION OF JACK STEWART

      I, Jack Stewart, hereby declare:

   l. I am over eighteen ( 18) years old, am competent to testify and have

personal knowledge of the matters set forth herein.

   2. I am a retired teacher in the International School Education system

and have lived near Jasper, Arkansas next to the Buffalo National River for

the past 20 years.

   3. I am currently an active volunteer member of the National Parks

Conservation Association ("NPCA") and have been a member off and on for

the past 20 years. NPCA has the same interest in preserving the unique

Buffalo National River and surrounding Park and wilderness areas as I do. I

also hold volunteer leadership positions in one other national nonprofit

environmental organization, and two local nonprofit groups dedicated

towards protection of the Buffalo National River area.

   4. My property abuts the Buffalo National River Park boundary on three

sides. I bought my property 20 years ago after repeated visits to the area

because it borders the National Park and has good areas to hike within

walking distance of my property. I visit the Buffalo National River Park to

go walking in nearly every day of the year because it is adjacent to my




                                         1
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 34 of 50




property, and I will continue visiting the Park nearly every day for as long

as I live here.

   5. Jasper, AR is located approximately 102 miles from the

Independence coal-fired power plant. I am concerned about the air pollution

coming from that and other coal-fired power plants in the area. I 'vc noticed

decreased visibility from my property looking out at mountain ridges in the

distance over the years. I've also noticed decreased visibility when I go

walking or for longer hikes into the Buffalo National River Park in the

Eastern direction of the Independence plant. The views of the river and

mountains in the distance, such as when I am looking at the bluffs above the

river, have become less clear, and the hazy conditions are worsening. I

notice this especially during bird migration events when the wind conditions

are favorable, and the birds gather along the ridges of the bluffs above the

river. Then it is particularly noticeable that the visibility is impaired. I am

concerned because my ability to view the natural scenery in the park and

from my property has been diminished because of air pollution that reduces

visibility and air quality.

   6. I have read news reports online and in newspapers about the bad air

pollution in the area for several years. I am concerned about the effect of

the pollution on my property and in the Buffalo National River area where I


                                       2
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 35 of 50




go walking nearly every day. I am concerned about the air quality and

visibility at my home, and that pollution may be impairing my family's

ability to breath clean air. I worry about decreased value in my property

having to regularly clean off a small layer of dark dust that collects on top

of my solar panels that I believe comes from coal-fired power plants in the

area. I am also concerned about potential harm to local wildlife along the

Buffalo National River and in the region.

   7. I have read warnings about eating local fish due to possible

contamination from pollution online. l 've seen a sign warning of mercury

contamination to not eat the fish at Johnson Hole near Clinton, which is

approximately 52 miles away from where I live and 58 miles from the

Independence power plant. I also understand that there is a mercury

warning at Gray's Lake, which is approximately 32 miles from the White

Bluff power plant. Because of mercury in fish warnings, I am much more

careful about the source of the fish that I eat, and have reduced my

consumption of local fish as a result. Fried local fish is popular here.

Being nearby the Southern United States, a lot of people cat it and serve it

regularly around my town and surrounding areas. But I've definitely cut

back eating the local fish since learning about the mercury warnings. I've

learned that pollution from coal-fired power plants in the area can contribute


                                       3
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 36 of 50




towards mercury contamination in the fish. If the local fish are

contaminated, I am also concerned for the health of larger mammals in the

area, and for the health of myself and my family.

   8. Reducing air pollution from the Independence and White Bluff coal-

fired power plants will have a positive impact on my ability to view the

natural scenery in the Buffalo National River area and will improve views of

nearby mountain ridges at my property. My aesthetic and recreational

interests would be improved at the park, while I would have less

apprehension for my property and health interests at home, including

lessening my concern about eating local contaminated fish.

      Pursuant to 28 U .S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.



      Executed in Jasper, Arkansas, on DATE: Nov ~m6 e-r i-f.J io1a




                                                Jack Stewart




                                      4
    Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 37 of 50




                  DF:CLARATION OF ROBERT ALLEN

      I, Rnhcrl Allen, hereby declare:

   I. I am over eighteen ( 18) years old, am competent to testify and have

personal knowledge of the matters set forth herein.

   2. I live in Dover, Arkansas, approximately 87 miles from the White

Bluff coal-fired power plant and 98 miles from the Independence coal-fired

power plant. I have lived in Arkansas since 1980.

   3. I am a retired chemist and professor of chemistry. I have taught

organic chemistry, environmental chemistry. and toxicology at Arkansas

Tech University in Russellville. Arkansas in the past. I am an active

member of Sierra Club. and have been a member for the past 20 years. I am

also on the Executive Committee of Sierra Club's Arkansas Chapter and

have served in that capacity since 2010. I became a member of Sierra Club

because I support and believe in its activist stance on environmental issues.

I am proud that Sierra Club takes action to improve the environment in

Arkansas and around the country. I am also a member of a few other

environmental non-profit organizations.

   4. One of my favorite things about living in Arkansas is the many

opportunities for outdoor activity that   \Ve   have here. Part of the reason I

moved to i\rkansas was to be near the Buffalo National River and to spend


                                          1
     Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 38 of 50




more time outdoors. I visit the Buffalo National River area at least six

times per year \Vhcrc I enjoy camping, hiking, and canoeing. among other

activities. In 2007 I went on a l 0-day camping trip up and down the

Buffalo National River, and I go canoeing there regularly to get away from

the rest   of the world.   The last time I was there was a little over a month ago

in order to conduct an informal algae survey studying nutrient problems in

the water.

   5. When I visit the Buffalo National River area I have seen hazy

conditions and worsening visibility up and down the river. From just about

anywhere along the bluffs beside the river, such as at Big Bluff, Jim Bluff,

Red Bluff, and other lookout points, I have seen haze at some point. I am

very concerned about the impacts of haze pollution on the Buffalo National

River area. This haze and reduced visibility lessens my enjoyment and

causes me to have concern about air pollution in the area. To stand on the

bluffs above the river and to admire the magnificent views of the

meandering river below is an important and unique part of my experience

when I visit the Buffalo National River area. I find it disturbing that haze in

the area decreases visibility and my ability to take in the scenic views from

the nearby bluffs. lessening my enjoyment of the area. Despite the haze, I

plan to continue to visit the Buffalo National River and to engage in outdoor


                                          2
     Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 39 of 50




acl i\'ilics there. I lowcvcr, i r ha1.c pollution persists anti visihility continues

to worsen. I \viii be less likely lo visit and enjoy this area as oflen in the

future.

   6. I also visit Hot Springs National Park regularly, about 2 times per

year. There, I enjoy the natural hot springs of the park and hiking to nice

lookout points on the trails above the urban area. I have noticed that the

views from these outlook spots were clearer in the past. I have observed

hazy conditions in this area, obscuring panoramic views that I can't see as

well as I used to be able to. This decreased visibility lessens my enjoyment

of Hot Springs National Park. However, I plan to continue to visit the park

in the future, but with perhaps fewer hikes to enjoy the scenic views as long

as visibility continues to worsen.

   7. I understand that air pollution causes or contributes to haze that

diminishes visibility in the Buffalo National River and Hot Springs National

Park. I share Sierra Club's strong interest in protecting these parks and

other natural areas in Arkansas from haze pollution.

   8. As a retired chemistry professor. and through many years of

volunteering with the Sierra Club. I know that the same pollutants that cause

,·isibility impairment. such as sulfur dioxide. nitrogen dioxide, and

particulate matter. an: alsn harmful to puhlic health. I know that sulfur


                                          3
    Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 40 of 50




dioxide and nitrogen oxide pollution from fossil fuel burning power plants

also react in the atmosphere to form particulate matter, which can penetrate

deep into the lungs and cause respiratory and cardiovascular problems.

Nitrogen oxide pollution from power plants also contributes to the

formation of smog and ground-level ozone pollution, which causes a number

of adverse impacts to human health and the environment. As a result, I am

often concerned about the impacts of pollution from Arkansas power plants

on my own health, and the health of my family and friends in the area. I

have a few friends that have asthma who live in Dover or nearby, and I am

concerned about the impact of air pollution upon their health. Because of

my public health concerns, I avoid prolonged exposure in areas adjacent to

power plants in Arkansas.

   9. I am also concerned about the impact on local fish populations from

coal-fired power plants in Arkansas, and am concerned for those who eat

contaminated fish. I have learned that burning coal can contribute towards

mercury contamination in fish. I am aware that there are mercury warnings

to not eat the fish at Johnson Hole, Gray's Lake, and Lake Ouachita, which

arc within 70 miles of the fndercndencc or White Bluff coal-fired power

plants. I enjoy fishing a few tintt.'S during the summer at various local spots

anJ in\\ ildcrncss areas. hut avoid fishing at locations with mercury in l'ish


                                       4
     Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 41 of 50




warn111gs. 1,vcn though I go fishing a few limes during the sun111H.:rs, I don·t

cat many local fish, prel'crring lo catch and release. The possibility   or
mcn.:ury contamination is always in the back of my mind whenever I go

fishing or consider eating local fish.

   I 0.        Reducing air pollution from coal-fired power plants in the area

will benefit me and other Sierra Club members who use and enjoy the

Buffalo National River and Hot Springs National Park by improving the

views, and by helping to protect human health from air pollution and fish

contamination. Hiking, camping, canoeing, fishing and other outdoor

activities in the parks and other wilderness places in the area would be more

enjoyabk for me with no haze pollution from these plants. Because J am

concerned about the impacts of air pollution on my health, on local fish

populations, and on my aesthetic and recreational enjoyment of these

protected parks, I support Sierra Club's efforts to require reductions in

pollution from the Independence and White Bluff power plants.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.

          Executed in Dover. Arkansas. on DATE:    Q c.J.   .;i; 2QJY
                                     ~-~~         Robert Alk:n

                                         s
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 42 of 50




               DECLARATION OF DON CASTLEBERRY

      I, Don Castleberry, hereby declare:

   1. I am over eighteen ( 18) years old, am competent to testify and have

personal knowledge of the matters set forth herein.

   2. I live in Maumelle, Arkansas, adjacent to and Northwest of

Little Rock, Arkansas and have lived in the Little Rock area for the past 25

years. My house in Maumelle is located approximately 80 miles from the

Independence coal-fired power plant and 32 miles from the White Bluff

coal-fired power plant.

   3. l am a member of the National Parks Conservation Association

('•NPCA"). I joined in 1996 because I was very impressed with the work

NPCA does to protect national parks. I retired from the National Park

Service after 32 years of serving in such roles as Superintendent, Regional

Director, and Associate Director of Operations. I transitioned from

government work to become a Board member for NPCA from 1994 until

2001. Today, I continue to work closely with NPCA 's Southeast Regional

Office, particularly on issues involving my home State of Arkansas. NPCA

represents my interest in restoring the clear views and clean air in our

country's national parks and wilderness areas. I have been personally

involved in the protection of this region since the late 1960's.


                                       l
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 43 of 50




   4. I am also a member of Sierra Club because I support and believe in its

environmental work. The Sierra Club represents my interest in taking action

to improve the environment in Arkansas and around the country. My

interest in protecting the environment relates to my former work as a

National Park Service employee.

   5. As a retired National Park Service employee, I still regularly visit

both the Buffalo National River and Hot Springs National Park to visit

friends and former co-workers to give informal advice. I visit the Buffalo

National River approximately three times per year. The last time I was

there was about 6 months ago when I spoke with the Superintendent and

Assistant Superintendent for the park. l enjoy a combination of informal

park discussions with outdoor activities such as hiking, canoeing, floating

down the river, and conducting casual photography while I am up there.

   6. When I visit the Buffalo National River area I frequently see

hazy conditions when viewing vista points such as at Buffalo Point and

other high points along the river. I am aware that some of this haze is

caused by air pollution from human-made sources-specifically from

Independence, and other coal-fired power plants in the area. This haze

causes me to have concern for the srnte and well-being of the park's natural

environment and lessens my enjoyment of the park. However, I intend to


                                       2
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 44 of 50




continue to visit the Buffalo National River to hike, canoe, take pictures,

and visit informally with friends and Park Service employees for as long as

I live in Arkansas.

   7. I visit the Hot Springs National Park more frequently -- approximately

every six to eight weeks. My last visit there was 2 months ago. I visit with

friends, former coworkers and the Park Superintendent for informal park

discussions at Hot Springs National Park, along with enjoying recreational

activities at the Park. I visit the unique natural hot springs, and I take my

boat to go boating in the park's lakes. I see hazy conditions at Hot Springs

National Park as well, and while not present all of the time, some parts of

the year it is obvious, such as when viewing from the observation tower at

the high point of the park. The park has two mountains with a meandering

drive up to a popular observation tower with dramatic views. From this

point hazy conditions and pollution are readily visible. The visible haze

lessens my enjoyment at Hot Springs National Park. However, I intend to

continue visiting Hot Springs National Park to boat, to enjoy the hot springs

and to visit with friends and Park Service empioyees into the future on a

regular basis for as long as I am physically able.

   8. I have an academic and professional science background in geology




                                       3
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 45 of 50




and hold a Master's degree in Environmental Management from Indiana

University, where I've served as an adjunct lecturer for classes made up of

elected public officials. I understand the general composition of air

pollution and how pollution impacts entire ecosystems. I have read,

specifically, how it can be detrimental to water and wildlife. I am

concerned by the hazy conditions and reduced visibility that I have seen at

both Buffalo National River and Hot Springs National Park. I am concerned

about the impacts of haze pollution in the Parks and for my own aesthetic

and recreational enjoyment of those parks.

   9. I am also concerned about the pollution in Maumelle, Arkansas where

I live. Haze and reduced visibility is especially apparent when at the

Interstate 430 bridge connecting Maumelle to Little Rock. At this vista

point I can see visible air pollution over Little Rock and Maumelle and up

the river looking West to Pinnacle Mountain State Park. I notice when

Pinnacle Mountain is clear or obscured from hazy conditions. As a result, I

can sometimes see the pollution here in my town, only 32 miles from the

White Bluff coal plant. For 10 years. from approximately 1998 to 2008, I

served on the Pulaski County Planning Commission that includes planning

for Maumelle, Little Rock, and other towns in the county. I became alarmed

during meetings of the County Board when the Mayor of Little Rock


                                      4
         Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 46 of 50




announced that local pollution limits were exceeded. This happened at least

5 times while I was there in the room.

   10.       Given that I have heard direct warnings about the level of

pollution where I live, I have public health concerns for myself, my family

and friends who all live in the area. I understand that haze-causing

pollution from power plants, such as sulfur dioxide, nitrogen oxides, and

particulate matter, are harmful to human health. I know that sulfur dioxide

and nitrogen oxides can increase asthma and can form particulate matter that

further aggravates respiratory and heart diseases and can even cause

premature death. I am especially concerned for my daughter and

granddaughter who both live nearby in Maumelle, and who have worsening

allergies. I believe that the pollution in the area that they breathe everyday

does play a role in their overall health. I am concerned about the air quality

in Maumelle because of its proximity to the Independence, White Bluff, and

other coal-fired power plants in ihe area. I am concerned that the pollution

from the plants may be impairing my family's ability to breathe clean air.

   11.        Improving the air quality in the region that I live in will

have a positive impact on my family's health, my recreational interests and

informal work in the Buffalo National River and Hot Springs National Park,

and my ability to view the scenic vistas and landscapes at those parks.


                                         5
          Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 47 of 50




      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.



      Executed in Maumelle, Arkansas, on DATE:      ft) - ) '7 -   :}olf/




                                     8~ ~dt.:'~,
                                            Don Castleberry
                                                                     '·~ ,.,




                                      6
       Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 48 of 50




                    DECLARATION OF JANET NYE

      I, Janet Nye, hereby declare:

      l.    I am over eighteen ( 18) years old, I am competent to testify, and

have personal knowledge of the matters in this declaration.

      2.    I was raised in Little Rock, Arkansas. I graduated from Hall

High School in 1975, and I have lived in Maumelle since 1987. I also own a

second home in Gilbert, Arkansas, located less than a quarter of a mile from

the Buffalo National River ("BNR"). My second home in Gilbert is located

approximately 76 miles from the Independence power plant.

      3.    I am a member of the National Parks Conservation Association

( '"NPCA"). I joined NPCA in 1990 because I am passionate about the

National Parks and realized that NPCA is a strong advocate in protecting

those parks. These natural environments are what fill my soul. I go to

National Parks to renew my spirit, enjoy creation, and satisfy my curiosity

about the natural world. I depend on these parks for their beauty, and to

immerse in their ecosystems, inspire my creativity, and connect with other

visitors.

      4.    Twenty years after joining NPCA, I enhanced my support and

became a Trustee for the Parks because I wanted to make a stronger impact

for NPCA 's ongoing work regionally to protect the air quality, wildlife, and


                                       1
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 49 of 50




water within the Parks and surrounding areas. The mission of NPCA is to

protect and enhance America's national parks for the use and enjoyment of

present and future generations. Since NPCA was established in 1919, it has

advocated for protection of the natural environment, including air quality, in

and around the national parks and other federal lands. NPCA is a nationally

recognized not-for-profit Section 501 ( c)(3) and ( c )( 4) membership-based

public interest organization, and represents my interest in restoring the

vistas and clean air in Arkansas' National Parks and wilderness areas.

      5.    Because my second home in Gilbert is only a quarter mile from

the boundary of the BNR, I regularly visit the river at least one to two times

per month to hike, paddleboard, canoe, birdwatch, and identify wildflowers

in the Spring. I intend to continue visiting the river for the rest of my life.

      6.    One of the things I love to do is hike the Buffalo River Trail. It

is designed to maximize views from the tops of bluffs above the river. What

is special about the bluff lines is the panoramic views they afford of the

river valley below. The river doesn't travel straight through the valley; it

meanders, and the overlooks allow you to appreciate the variety of the BNR

with its mix of sightlines, wildlife, recreation. and history.

      7.    Unfortunately, sometimes my enjoyment of these vistas is

diminished by hazy conditions. In areas where the view is particularly


                                        2
      Case 4:18-cv-00854-KGB Document 1 Filed 11/16/18 Page 50 of 50




expansive, the haze makes the visibility poor. It really bothers me when I

hike up to an overlook only to find the vista obscured by haze. It concerns

me what effect these polluted conditions are having on the flora and fauna.

      8.    I am aware that some of this haze is caused by air pollution from

human-made sources. I am concerned about the effect of this pollution on

the wildlife and ecosystem of the BNR. I want to be able to look out from

the cliffs and see clearly expansive views looking up and down the river. I

want clear views, and to ensure that the flora and fauna, and the water and

soil, have a healthy environment needed to sustain this area for generations

to come.

      9.    I plan to live in Arkansas permanently and improving the air

quality in the BNR region will have a positive impact on the ability of

myself and my family to enjoy the natural environment and scenic views of

the BNR.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.



      Executed in Maumelle, Arkansas, on DATE:        / /- /- /   f'




                                      3
